IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 44332 & 44333

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 389
                                               )
       Plaintiff-Respondent,                   )   Filed: March 3, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
RAMON URIEL CHINEA-MULLER,                     )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgments of conviction and consecutive unified sentences of five years, with
       minimum periods of confinement of one year, for two counts of felony eluding a
       peace officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Ramon Uriel Chinea-Muller pled guilty to two counts of felony eluding a peace officer. 1
I.C. § 49-1404(2)(c). In exchange for his guilty pleas, an additional charge was dismissed. The
district court sentenced Chinea-Muller to consecutive unified terms of five years, with minimum
periods of confinement of one year. Chinea-Muller appeals.


1
        One of Chinea-Muller’s pleas was entered as an Alford plea. See North Carolina v.
Alford, 400 U.S. 25 (1970).

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Chinea-Muller’s judgments of conviction and sentences are affirmed.




                                                   2